Case: 13-20023      Document: 00512897311         Page: 1    Date Filed: 01/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20023
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 12, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE MARIO CASTRO-NAJERA, also known as Jose Mario Castro Najera,
also known as Jose Mario Castro, also known as Mario Castro-Najera,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-351-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jose Mario Castro-Najera (Castro) appeals the 45-month below-
guidelines sentence imposed following entry of his guilty plea to a charge of
illegal reentry after removal. We affirm.
       Castro challenges the 16-level enhancement imposed under U.S.S.G.
§ 2L1.2(b)(1)(A)(i) based on his Texas conviction for possession of cocaine with



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20023    Document: 00512897311     Page: 2   Date Filed: 01/12/2015


                                 No. 13-20023

intent to deliver, for which he received a sentence longer than 13 months. In
his view, the Texas conviction did not qualify as a drug trafficking offense
because Texas defines delivery more broadly than § 2L1.2’s drug trafficking
offense, given that the Texas offense of delivery may be committed by
administering a controlled substance, an act not within the purview of § 2L1.2.
He contends further that, for the same reasons, the Texas offense does not
qualify as an aggravated felony under 8 U.S.C. § 1326(b)(2).
      Castro’s claims are foreclosed. See United States v. Teran-Salas, 767
F.3d 453, 460-62 (5th Cir. 2014). In Teran-Salas, we concluded that there is
no “realistic probability that Texas would prosecute [the] crime under an
‘administering’ theory in a way that does not also constitute either ‘dispensing’
or ‘distributing’ under the federal sentencing guidelines.” 767 F.3d at 460; see
id. at 458-62. Further, “[e]ven without considering the drug type or quantity,
conviction under the administer prong is not a realistic probability because no
previous Texas case has involved a conviction under this prong.” Id. at 461.
Therefore, we held that the Texas offense of possession with intent to deliver
cocaine was a drug trafficking offense under the Guidelines and an aggravated
felony under § 1326(b). Id. at 461-62 & n.5.
      AFFIRMED.




                                       2